Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 1 of 16



                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 15-23486-CIV-FAM

   JULIO HERNANDEZ HERNANDEZ and all     )
                                         )
   others similarly situated under 29 U.S.C.
                                         )
   216(B),                               )
                                         )
                 Plaintiff,              )
         vs.                             )
                                         )
                                         )
   ACOSTA TRACTORS INC,                  )
   FELIX F. ACOSTA,                      )
   ALEX ROS,                             )
                                         )
                                         )
                Defendants.              )
   _____________________________________ )

          PLAINTIFF’S RENEWED MOTION FOR DEFAULT, JURY TRIAL AS TO
       DAMAGES, OR IN THE ALTERNATIVE MOTION TO CONDUCT EVIDENTIARY
        HEARING ON DEFENDANTS’ INABILITY TO PAY ARBITRATION FEES AND
                                  COSTS 1

           NOW COMES the Plaintiff, by and through counsel, pursuant to the Federal Rules of

   Civil Procedure, 29 U.S.C. 216(b), and the Court’s inherent power, and files the above-described

   Motion, respectfully requesting the entry of Final Default Judgment as to Defendants, jointly and

   severally, for a Jury Trial as to only damage, or in the Alternative, a Motion to Conduct an

   Evidentiary Hearing on Defendants’ Inability to Pay Arbitration Fees and Costs, and in support

   thereof state as follows:

        1. On March 2, 2012, in Garcia, Plaintiff instituted an action against Defendants, jointly

   and severally, sounding under the Fair Labor Standards Act (the “FLSA” or “Act”) 29 U.S.C. §§




   1
    Plaintiffs respectfully request this Court take Judicial Notice of the proceedings in the sister
   case, Martin Omar Garcia., et al. v. Acosta Tractors, et al., Case No.: 12-21111-CIV-
   SIMONTON (hereinafter Garcia), and the related arbitration that was ultimately terminated.
                                               Page 1 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 2 of 16



   201-216 alleging unpaid overtime wages and violation of § 22.3 Code of Miami Dade County for

   under-payment of wages. [DE1].

      2.     In Garcia, on September 17, 2012, Defendants moved the Court to Dismiss the

   Complaint, to Stay the Proceedings, and Compel Arbitration [DE31].

      3. In Garcia, on February 7, 2013, the Court granted Defendants’ Motion [DE31], stayed

   the proceedings, and compelled the Parties to Arbitration. [DE43].

      4. On November 14, 2013, Arbitrator Hal Smith was appointed to the Garcia matter.

      5. In Garcia, on April 6, 2015, Defendants’ Motion for Partial Summary Judgment on

   Plaintiffs’ Retaliation claims was granted.

      6. In Garcia, on April 21, 2015, Defendants’ Motion for Partial Summary Judgment on

   Individual Employer (Frank Acosta) was denied by Arbitrator Smith.

      7. In Garcia, on April 25, 2015, Defendants’ Motion for Partial Summary Judgment on

   Plaintiffs’ allegations that individual Defendant, Frank P. Acosta, is an individual employer was

   denied.

      8. On May 5, 2015, the Second Interim Invoice was submitted in the amount of $25,110 for

   services from April 5, 2014-April 25, 2015 – primarily for services related to Defendants’

   Motion for Partial Summary Judgment on Retaliation Claim and Defendants’ Motion for Partial

   Summary Judgment on Individual Employer issues in Garcia.

      9. On May 19, 2015, Defendants made partial payment of the Second Interim Invoice

   leaving balance of $6,460 and no further advance was made in Garcia.

      10. On September 17, 2015, the instant matter of Hernandez v. Acosta Tractors, Inc., Felix F.

   Acosta, and Alex Ros, Case No.: 15-23486-CIV-FAM (“Hernandez”) was initiated.




                                                 Page 2 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 3 of 16



      11. On October 8, 2015, in Hernandez, Defendants filed a Motion to Dismiss the Complaint

   and/or Compel Arbitration, Stay Proceedings and Memorandum of Law in Support thereof [D.E.

   9] [D.E. 10].

      12. On November 12, 2015, this Court Granted the Defendants’ Motion to Compel

   Arbitration and closed the case [D.E. 17] in Hernandez.

      13. Defendants thereafter attempted to reopen the case and lift the stay [D.E. 18] [D.E. 21]

   [D.E. 29] and these attempts were all rejected by the Court [D.E. 20] [D.E. 28] [D.E. 33] in

   Hernandez.

      14. On October 16, 2015, a Status Conference was held on Defendants’ Motion to Continue

   Final Hearing and the amount of $10,000 was levied against Defendants as a 4 day-cancellation

   fee in Garcia.

      15. Thereafter, on June 2, 2016, Arbitrator Smith issued an Order for Defendants to pay an

   advance deposit in the amount of $19,850 within 10 business days of said Order in Garcia.

      16. On June 16, 2016, Defendants requested a one-week extension (through to 6/22/16) to

   submit advance deposit, which was granted in Garcia.

      17. On June 22, 2016, Defendants filed a Motion to waive the $10,000 cancellation fee or for

   same to be applied to future arbitrator compensation.

      18. In Garcia, Arbitrator Smith ruled on Defendants’ Request for Waiver or Application of

   Cancelation of Fee to Future Arbitrator Compensation finding that Defendants “failed to set forth

   any basis to justify waiver of the cancellation fee, or application of the $10,000.00 fee to future

   arbitrator compensation.” Arbitrator Smith, on said date, also ruled that if full deposit is not

   made by September 14, 2016, an Order will be issued, pursuant to Rule 47, suspending or

   terminating the arbitration proceedings, which will not relieve the Parties of their obligation to



                                              Page 3 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 4 of 16



   pay the arbitrator’s fees and any AAA fees to the date the proceedings are terminated. See,

   Exhibit “A.”

      19. In Garcia, on August 18, 2016, Defendants filed their Motion to Disqualify Arbitrator

   Smith. See, Exhibit “B.”

      20. As such, In Garcia, on August 29, 2016, the AAA determined that Arbitrator Smith

   would be reaffirmed as arbitrator and denied Defendants’ Motion to Disqualify Arbitrator Smith.

   See, Exhibit “C.”

      21. In Garcia, on August 31, 2016, Defendants filed a Motion for Extension of Time to make

   payment which was ultimately granted on September 14, 2016. See, Exhibit “D.”

      22. On October 7, 2016, Defendants failed to make payment and failed to demonstrate

   financial inability and/or propose a payment plan in Garcia.

      23. Although Defendants moved the Court to compel arbitration, on October 17, 2016, after

   approximately three years and three months after initially moving to compel arbitration in the

   Garcia matter, Defendants moved to re-open the matters of Hernandez and Garcia, and to Lift

   Stay and to Consolidate [DE18], [DE25], [DE48] respectively, and to proceed with a non-jury

   trial. Defendants contended that arbitration had become too costly, without attaching any

   financial documents in support of their position, and, unhappy with the arbitrators’ ruling,

   contended that the arbitration forum had refused to consolidate this matter with the Hernandez

   matter. Id.

      24. As indicated by the Garcia docket, on October 20, 2016, Plaintiff’s counsel filed a copy




                                             Page 4 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 5 of 16



   of the Order Terminating Arbitration, signed by Arbitrator Harold Smith on 10/20/16. As

   indicated at Page 12 of the Order, the Arbitration was terminated because the Defendants did not

   pay the Arbitrator’s fees and violated Rule 46 of the AAA’s Rules. 2 See Exhibit E.

       25. On January 3, 2017, in Hernandez, Defendants Requested to Suspend the Arbitration

   proceedings because of their alleged inability to financially support the expense of two separate

   cases and waived their right to arbitration. Exhibit F.

       26. On March 6, 2017, in Hernandez, the Arbitrator suspended the case due to the

   nonpayment of the Arbitrator’s Fees. Exhibit G.

       27. On March 15, 2017, Plaintiff moved for Default Judgment as to Liability [D.E. 31] in

   Hernandez.

       28. On April 26, 2017, this Court entered a Default Judgment in favor of the Plaintiff [D.E.

   36] in Hernandez.

       29. Thereafter, the Defendants appealed the Court’s Order on Motion for Default to the

   Eleventh Circuit Court of Appeals [D.E. 44] in Hernandez.

       30. On September 6, 2018, the Appellate Court Mandate was issued vacating and remanding

   the District Court’s Order of Default [D.E. 62] in Hernandez.

       31. The Eleventh Circuit stated the following regarding this case:

          A calculated choice to abandon arbitration after getting adverse rulings from the
          arbitrator certainly looks like forum shopping. And this type of behavior would
          surely be a factor the District Court could consider in deciding whether to
          sanction Acosta by entering a default.

                  Hernandez v. Acosta Tractors Inc., 898 F.3d 1301, 1306 (11th Cir. 2018). See
   [D.E. 62]




   2
     This failure to pay the Arbitrator’s fees finalized after the Arbitrator granted Defendants several
   requested extensions to pay same.
                                               Page 5 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 6 of 16



          32.     The Eleventh Circuit Court of Appeals left the question as to whether sanctions

   are appropriate open to interpretation by the District Court [D.E. 62].

      33. Defendants were clearly forum shopping and attempting to cherry-pick the portions of the

   alleged Arbitration Agreements to suit their needs and to the detriment of Plaintiffs.

      34. Due to the long drawn-out issues in this matter, caused by Defendants, who vexatiously

   caused unnecessary arbitration proceedings as the Defendants previously sought arbitration and

   arbitrarily refused to pay for the arbitration costs without proof of inability to pay and after

   several adverse rulings were ordered Defendants not only delayed the proceedings but also

   closed the arbitration, a default should be entered against Defendants as to liability, and this

   matter should be tried before a Jury as to damages only. If this Court denies Plaintiff’s Renewed

   Motion for Default, Plaintiff requests that this Court allow Plaintiff to conduct an Evidentiary

   Hearing to Determine Whether Defendants had an inability to pay the Arbitrator Costs.

   Moreover, Defendants should be required to pay all fees and costs accrued by Plaintiffs to date,

   including, without limitation, in the arbitration, along with future reasonable attorneys’ fees and

   costs upon collection of the Final Default Judgment to be filed in one motion at the conclusion of

   the collection and to be determined by this Court upon collection of the default judgment, for

   the Court to retain jurisdiction to entertain said fees and cost motion, including, without

   limitation, in the arbitration, which will include fees and costs to date, including, without

   limitation, in the arbitration, along with fees and costs associated with collection of the default,

   and for the Arbitrator’s Dispositive rulings to be vacated.

                                     MEMORANDUM OF LAW

           “At root, “arbitration is a matter of contract.” AT&T Mobility LLC v. Concepcion, 563

   U.S. 333, 339, 131 S. Ct. 1740, 1745 (2011). And the Federal Arbitration Act (“FAA”) requires



                                              Page 6 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 7 of 16



   courts to “place arbitration agreements on an equal footing with other contracts and enforce them

   according to their terms.” Id. In keeping with this principle, Section 3 of the FAA requires courts

   to stay a case that is covered by a binding arbitration clause so it may proceed in arbitration. 9

   U.S.C. § 3. But a court is only required to grant a motion for a stay so long as “the applicant for

   the stay is not in default in proceeding with such arbitration.” Id.” See, Hernandez v. Acosta

   Tractors Inc., 898 F.3d 1301, 1306 (11th Cir. 2018).

                  “The Federal Rules of Civil Procedure give courts authority to
                  enter default judgments or dismissals as sanctions. See, e.g., Fed.
                  R. Civ. P. 11(b)(1), (c) (providing for sanctions based on papers
                  “presented for any improper purpose, such as to harass, cause
                  unnecessary delay, or needlessly increase the cost of litigation”);
                  Fed. R. Civ. P. 37(b)(2)(A)(vi) (providing for the entry of a default
                  judgment against a party who violates a discovery order); Fed. R.
                  Civ. P. 41(b) (providing for dismissal when a plaintiff “fails to
                  prosecute or to comply with these rules or a court order”). And
                  beyond the federal rules, “[c]ourts have the inherent power to
                  police those appearing before them.” Purchasing Power, LLC v.
                  Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017). This
                  includes the power “to fashion an appropriate sanction for conduct
                  which abuses the judicial process.” Id. (quotation omitted). But in
                  order for a court to impose a sanction pursuant to its inherent
                  authority, it must make a finding that the sanctioned party acted
                  with subjective bad faith. Id. at 1224. And such a bad faith finding
                  must be made in compliance “with the mandates of due process,”
                  requiring fair notice and an opportunity to be heard. See
                  Kornhauser v. Comm’r of Soc. Sec., 685 F.3d 1254, 1257 (11th
                  Cir. 2012).”

   Id. “To impose the ultimate sanction of default or dismissal pursuant to Rule 37 requires a

   finding of bad faith on the part of the non-complying party, however. Societe Internationale pour

   Participations Industrielles et Commerciales, S.A. v. Rogers, 357 U.S. 197, 212 (1958).” Sream,

   Inc. v. Stop N Go of Delray, Inc., No. 16-81660-CIV, 2018 WL 3730240, at *2 (S.D. Fla. Feb.

   13, 2018). As noted by the Eleventh Circuit in Amlong, the requirement of imposing sanctions

   pursuant to 28 U.S.C. §1927 requires a higher standard.            See SEC v. Creative Capital



                                              Page 7 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 8 of 16



   Consortium, LLC, 2009 U.S. Dist. LEXIS 116312 (S.D. Fla. Nov. 24, 2009) citing Byrne v.

   Nezhat, 261 F.3d 1075, 1106 (11th Cir. 2001) (quoting Chambers v. NASCO, Inc., 501 U.S. 32,

   43, 111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991)). The Court also has the inherent power to police its

   docket

            The record is clear that Defendants forced Plaintiffs into arbitration and said arbitration

   was ultimately terminated because Defendants intentionally and deliberately refused to pay fees

   and violated Rule 46 of the AAA’s Rules – after having been granted several extensions to

   ensure payment. Further, the record in arbitration makes it clear that only after receiving several

   unfavorable rulings did Defendants intentionally and deliberately refuse to pay fees and sought

   to re-open the instant action and the Garcia case in the District Court.

            In addition to deciding whether a valid agreement to arbitrate exists, sometimes courts

   must also determine whether the right to arbitrate has been waived. See Ivax Corp., 286 F.3d at

   1315. "The party resisting arbitration bears the burden of proving that the claims at issue are

   unsuitable for arbitration." Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 92, 121 S. Ct. 513,

   148 L. Ed. 2d 373 (2000). Given the strong policy favoring arbitration, any party arguing waiver

   bears a heavy burden. See, Stone v. E.F. Hutton & Co., 898 F.2d 1542, 1543 (11th Cir. 1990).

   "Nevertheless, the doctrine of waiver is not an empty shell. Waiver occurs when a party seeking

   arbitration substantially participates in litigation to a point inconsistent with an intent to arbitrate

   and this participation results in prejudice to the opposing party." Morewitz v. W. of England Ship

   Owners Mut. Prot. & Indem. Ass'n, 62 F.3d 1356, 1366 (11th Cir. 1995). "Waiver of a right to

   compel arbitration through delay is consistent with 'Congress'[s] clear intent, in the Arbitration

   Act, to move the parties to an arbitrable dispute out of court and into arbitration as quickly and

   easily as possible[.]'" See In re Checking Account Overdraft Litig., 829 F. Supp. 2d 1316, 1323



                                                Page 8 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 9 of 16



   (S.D. Fla. 2011) (King, J.) (citation omitted). The Eleventh Circuit has prescribed a two-part

   inquiry to determine whether a party has waived its right to arbitrate. See Ivax Corp., 286 F.3d at

   1315-16. The Court must first consider whether "under the totality of the circumstances," the

   party "has acted inconsistently with the arbitration right"; and second, whether by doing so, that

   party "has in some way prejudiced the other party." See S & H Contractors, Inc. v. A.J. Taft Coal

   Co., 906 F.2d 1507, 1514 (11th Cir. 1990). Assuming a valid agreement to arbitrate exists

   between the parties in this case, the Court finds that Defendants waived the right to arbitrate.

   Lewis v. Keiser Sch., Inc., 2012 U.S. Dist. LEXIS 132861, 5-6 (S.D. Fla. Sept. 18, 2012).

          The problematic nature of this litigation has been severely exacerbated by Defendants as

   Defendants in Garcia, and Hernandez forced Plaintiffs to submit to arbitration, and abandoned

   same without adequate justification. 3

          “[W]hen the purpose of arbitration—to provide a cost-effective and efficient means of

   resolving a claim—is thwarted by a party's default in failing to pay the required fees[,] the Court

   believes that the paying party's right to have its dispute adjudicated and not to be unreasonably

   held at the mercy of a nonpaying party outweighs the strong presumption in favor of arbitration.”

   Pre-Paid Legal Services, Inc. v. Cahill, 786 F.3d 1287, 1299 (10th Cir. 2015), cert. denied, 136

   S. Ct. 373 (2015).

          However, the Court should not permit Defendants to have these matters sent back to the

   District Court without consequence, after the Defendants vexatiously caused unnecessary

   arbitration proceedings. Analogously, the SWAB Fin. case stated that the “plaintiff failed to

   appear at the arbitration; and an award was entered in defendant's favor.”          SWAB Fin. v.

   E*Trade Sec., 58 Cal. Rptr. 3d 904, 917 (Ct. App. 2007). The court then held that “[t]he order

   3
    As explained herein, it appears that the Defendants’ decision to abandon Arbitration was due to
   unfavorable ruling made by the Arbitrator in Garcia.
                                              Page 9 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 10 of 16



   vacating the arbitration award is reversed.” SWAB Fin. v. E*Trade Sec., 58 Cal. Rptr. 3d 904,

   920 (Ct. App. 2007). As set forth herein and based on the specific facts of the case at bar,

   Plaintiffs respectfully request the Court find that Defendants have waived their right to enforce

   the arbitration agreements and respectfully request the Court enter a final default judgment

   against Defendants, jointly and severally as the ultimate sanction for vexatiously causing

   unnecessary arbitration proceedings and in bad faith refusing to arbitrate. Plaintiffs also

   respectfully request that subsequent to the entry of final default judgment as to Defendants,

   jointly and severally, that Plaintiffs be entitled to a jury trial on their claims for damages and any

   other relief the Court deems just and appropriate in light of the facts herein. Clearly the arbitrator

   in SWAB Fin. had the authority to enter an award against the plaintiff who failed to appear at the

   final hearing, and therefore, the District Court in the instant matter should find that it has

   authority to enter a default against the Defendants, who have in bad faith refused to arbitrate

   which caused Arbitrator Smith to terminate the Arbitration in Garcia and Arbitrator Feldman to

   terminate the Arbitration in Hernandez.

          Defendants disrupted the arbitration because they did not want to pay the required fees,

   after experiencing adverse rulings by the Arbitrator as follows:

          (1) On April 21, 2015, Defendants’ Motion for Partial Summary Judgment on
          Individual Employer (Frank Acosta) was denied by Arbitrator Smith;
          (2) On April 25, 2015, Defendants’ Motion for Partial Summary Judgment on
          Plaintiffs’ allegations that individual Defendant, Frank P. Acosta, is an individual
          employer was denied by Arbitrator Smith;
          (3) On October 16, 2015, a Status Conference with Arbitrator Smith was held on
          Defendants’ Motion to Continue Final Hearing and the amount of $10,000 was
          levied against Defendants as a 4 day-cancellation fee;
          (4) On April 18, 2016, Arbitrator Smith denied Defendants’ Motion to
          Consolidate the Garcia/Cardova matter with the Hernandez matter;
          (5) On June 2, 2016, Arbitrator Smith issued an Order for Defendants to pay an
          advance deposit in the amount of $19,850 within 10 business days of said Order;
          (6) On August 1, 2016, Arbitrator Smith denied Defendants’ Motion for
          Reconsideration of Motion to Consolidate;

                                              Page 10 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 11 of 16



          (7) On August 1, 2016, Arbitrator Smith ruled on Defendants’ Request for Waiver
          or Application of Cancelation of Fee to Future Arbitrator Compensation finding
          that Defendants “failed to set forth any basis to justify waiver of the cancellation
          fee, or application of the $10,000.00 fee to future arbitrator compensation.”;
          (8) on August 1, 2016, Arbitrator Smith also ruled that if full deposit is not made
          by September 14, 2016, an Order will be issued, pursuant to Rule 47, suspending
          or terminating the arbitration proceedings, which will not relieve the Parties of
          their obligation to pay the arbitrator’s fees and any AAA fees to the date the
          proceedings are terminated;
          (9) On August 18, 2016, Defendants filed their Motion to Disqualify Arbitrator
          Smith;
          (10) On August 29, 2016, the AAA determined that Arbitrator Smith would be
          reaffirmed as arbitrator and denied Defendants’ Motion to Disqualify Arbitrator
          Smith;
          (11) On September 14, 2016, Arbitrator Feldman in the Hernandez matter denied
          Defendants’ Motion for Consideration of Motion to Consolidate, the same motion
          that was previously submitted to Arbitrator Smith in the Garcia/Cardova matter
          which was denied therein; Defendants were clearly forum shopping and
          attempting to obtain a second bite at the apple; and
          (12) On October 7, 2016, Defendants failed to make payment and failed to
          demonstrate financial inability and/or propose a payment plan.

   This is not a case where Defendants simply could not pay the arbitration fees any longer but

   rather, Defendants acted in bad faith in choosing not to pay its arbitration fees. After all, the

   record evidence demonstrates that Defendants quit paying after the arbitrator failed to

   consolidate the Hernandez case with the Garcia/Cardova case and because it thought the

   arbitrator had allowed too much discovery. Defendants also noted in their filings that arbitration

   was set to cost more than Hernandez’s claim was worth. A calculated choice to abandon

   arbitration after getting adverse rulings from the arbitrator certainly is forum shopping! Further,

   Defendants continually sought 4 to consolidate all three cases referenced above. The issue of

   consolidation in Hernandez was denied on four occasions. This is further evidence that

   Defendants are transparently forum shopping! There is a great policy interest in

   preventing forum shopping. Villeda Aldana v. Fresh Del Monte Produce, Inc., 001-3399-CIV-


   4
    On several occasions and without accurately apprising the Court of their prior unsuccessful
   attempts.
                                             Page 11 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 12 of 16



   MORENO, 2007 WL 3054986, at *5 (S.D. Fla. Oct. 16, 2007). This type of behavior surely is a

   factor to be considered by this Court in deciding whether to sanction Defendants by entering a

   default judgment. See also, Hernandez v. Acosta Tractors Inc., 898 F.3d 1301 (11th Cir. 2018).

          At the same time, a party’s good faith inability to afford the arbitration fees would be a

   factor properly considered to weigh against such a sanction. “…[A] party’s good faith inability

   to afford the arbitration fees would be a factor properly considered to weigh against such a

   sanction. See Tillman v. Tillman, 825 F.3d 1069, 1074 (9th Cir. 2016) (finding that plaintiff’s

   inability to pay arbitration fees was “not culpable and so does not merit a harsh penalty,

   particularly given the public policy favoring disposition of cases on their merits” (quotation

   omitted)).” The Southern District of Florida has previously found for example that “[t]here is no

   record evidence as to Kotch's personal financial resources, assets or income, and his conclusory

   assertion that arbitration costs would be “cost prohibitive” is insufficient. See, Musnick v. King

   Motor Co. of Fort Lauderdale, 325 F.3d 1255, 1260 (11th Cir. Mar. 28, 2003) (finding that

   contention in litigant's affidavit that he feared the imposition of prohibitive fees was “wholly

   inadequate to establish that the arbitration would result in prohibitive costs that force him to

   relinquish his claim”); See also, Kotch v. Clear Channel Broad., Inc., 17 Fla. L. Weekly Fed. D

   401 (S.D. Fla. 2004). With respect to Musnick, the point is that the Eleventh Circuit stated that

   “[u]nder Green Tree, Musnick has an obligation to offer evidence of the amount of fees he is

   likely to incur, as well as of his inability to pay those fees.” (emphasis added) Musnick v. King

   Motor Co. of Fort Lauderdale, 325 F.3d 1255, 1260 (11th Cir. Mar. 28, 2003).

          Thus, this Court should find the Defendants failed, neglected, or refused to arbitrate;

   Defendants merely made conclusory assertions that they were unable to pay and failed to provide

   any support thereof (i.e. financial documents, etc.). Defendants’ conduct was clearly deliberate



                                             Page 12 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 13 of 16



   and intentional, and Arbitrator Smith and Arbitrator Feldman found in their Orders, referenced

   herein, that the Arbitration was terminated because the Defendants did not pay the fees and

   violated Rule 46 of the AAA’s Rules -- after having granted several extensions for Defendants to

   comply. 5 Incredulously, Defendants never provided any verifiable financial documentation to

   attest that Defendants are actually “unable” to pay for the arbitration fees. 6 Defendants never

   submitted any affidavits, tax returns, bank statements or other evidence, to provide the Court

   with any proof of an actual inability to pay. Rather, Defendants in this case dragged Plaintiffs

   through lengthy arbitration that Plaintiffs opposed, and now have disrupted the arbitration

   because they do not want to pay the required fees, after experiencing adverse rulings by the

   Arbitrator. Thus, Defendants have not at all justified their apparent intentional abandonment of

   the arbitration process they compelled to Plaintiffs’ detriment but rather simply abandoned the

   arbitration process without good cause.

          Based on the aforesaid, the Court should find that Defendants have vexatiously

   multiplied the proceedings in forcing arbitration and then intentionally abandoning same without

   providing adequate justification. See, Peterson v. BMI Refractories, 124 F.3d 1386, 1396 (11th

   Cir. 1997)(conduct is vexatious and unreasonable when it “results in proceedings that would not

   have been conducted otherwise[]”). Defendants have unnecessarily caused the Plaintiffs in

   Garcia, Cordova and Hernandez to engage in time-consuming arbitration proceedings

   unnecessarily.   Therefore sanctions are warranted as Defendants have in bad faith caused

   unnecessary litigation. The Court has authority to impose attorneys’ fees and costs and enter a


   5
     In Hernandez v. Acosta Tractors Inc., 898 F.3d 1301 (11th Cir. 2018), the Court found that “[a]
   calculated choice to abandon arbitration after getting adverse rulings from the arbitrator certainly
   looks like forum shopping.”
   6
    Logically, Defendants should pay for the Arbitration that they moved to compel over Plaintiffs’
   objections.
                                              Page 13 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 14 of 16



   default. Analogously, in Onebeacon Insurance Company v. Milbourne, 2005 WL 3797628,

   (N.D. Ga. 2005) the district court found that failures to obey discovery orders regarding, inter

   alia, interrogatories and request for production can include striking pleadings or parts thereof and

   also default judgments. It is abundantly clear, Defendants conduct has impacted (3) district court

   cases (Garcia, Cordova and Hernandez) to Plaintiffs’ detriment.

          In light of Defendants’ conduct in this matter, the Court should sanction Defendants. The

   Court should not permit parties to waste judicial resources by compelling arbitrations, which are

   later abandoned in bad faith by the party requesting same, resulting in significant wasted

   arbitration proceedings that fester over a period of several years.

          Notwithstanding that Defendants have intentionally refused to arbitrate, they still are

   trying to benefit from the arbitration agreement to deny Plaintiffs a Jury trial. It seems clear

   Defendants conduct is intentional and they have more than waived their rights at this time to seek

   benefits from the arbitration agreement. 7 The Arbitration Agreements filed in the related cases

   are as follows: Hernandez [DE9-1]. The Arbitration Agreement states that “I and SOI further

   mutually waive any right to a jury trial.” This matter should proceed to a Jury Trial on damages,

   and a default on liability entered versus the Defendants. Defendants are transparently forum

   shopping as they compelled arbitration, and now are attempting to return to the District Court

   because they are unhappy with Arbitrator Smith’s rulings in the Garcia case. The arbitrator’s

   dispositive rulings should be vacated as a further sanction since Defendants have abused and

   abandoned the arbitration process and failed to pay for same.




   7
    Defendants’ transparent attempt to “cherry pick” provisions from the Arbitration Agreement,
   while manipulating the judicial process, should be admonished and rejected outright by this
   Court.
                                              Page 14 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 15 of 16



         WHEREFORE PLAINTIFFS RESPECTFULLY REQUEST THAT FINAL DEFAULT

   JUDGMENT BE ENTERED AGAINST DEFENDANTS, JOINTLY AND SEVERALLY, AS

   TO LIABILITY, AND ORDER THIS MATTER TO BE TRIED BEFORE A JURY AS TO

   DAMAGES ONLY. IF THIS COURT DENIES PLAINTIFF’S RENEWED MOTION FOR

   DEFAULT, PLAINTIFF REQUESTS THAT THIS COURT ALLOW PLAINTIFF TO

   CONDUCT AN EVIDENTIARY HEARING TO DETERMINE WHETHER DEFENDANTS

   HAD AN INABILITY TO PAY THE ARBITRATOR COSTS. MOREOVER, PLAINTIFF

   RESPECTFULLY REQUESTS AN AWARD OF ALL FEES AND COSTS TO DATE,

   INCLUDING, WITHOUT LIMITATION, IN THE ARBITRATION, ALONG WITH FUTURE

   ATTORNEYS’ FEES AND COSTS UPON COLLECTION OF THE FINAL DEFAULT

   JUDGMENT TO BE FILED IN ONE MOTION AT THE CONCLUSION OF THE

   COLLECTION AND TO BE DETERMINED BY THIS COURT UPON COLLECTION OF

   THE DEFAULT JUDGMENT, FOR THE COURT TO RETAIN JURISDICTION TO

   ENTERTAIN SAID FEES AND COST MOTION, INCLUDING, WITHOUT LIMITATION,

   IN THE ARBITRATION, WHICH WILL INCLUDE FEES AND COSTS TO DATE,

   INCLUDING, WITHOUT LIMITATION, IN THE ARBITRATION, ALONG WITH FEES

   AND COSTS ASSOCIATED WITH COLLECTION OF THE DEFAULT. See DiFrancesco v.

   Home Furniture Liquidators, Inc., 2009 U.S. Dist. LEXIS 736 (S.D. Fla. Jan. 6, 2009).

   PLAINTIFFS ALSO RESPECTFULLY REQUEST THE ARBITRATOR’S DISPOSITIVE

   RULINGS BE VACATED.

                                 CERTIFICATE OF CONFERRAL

         Defendants oppose the Motion.




                                         Page 15 of 16
Case 1:15-cv-23486-FAM Document 114 Entered on FLSD Docket 12/11/2018 Page 16 of 16



                                Respectfully submitted,

                          NATALIE STAROSCHAK, ESQ.
                                 J.H. ZIDELL, P.A.
                           ATTORNEY FOR PLAINTIFF
                              300 71ST STREET, #605
                             MIAMI BEACH, FL 33141
                                  PH: 305-865-6766
                                FAX: 305-865-7167
                      EMAIL: NSTAR.ZIDELLPA@GMAIL.COM
                                   F.B.N. 116745

                     BY:___/s/___Natalie Staroschak______________
                           NATALIE STAROSCHAK, ESQ.

                            CERTIFICATE OF SERVICE

    I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
          WAS PROVIDED VIA CM/ECF ON 12/11/18 TO THE FOLLOWING:

                            HOLLY LYNN GRIFFIN, ESQ.
                       GUNSTER, YOAKLEY , STEWART, P.A.
                        777 S. FLAGLER DR., SUITE 500 EAST
                            WEST PALM BEACH, FL 33401
                                  PH: 561-650-0697
                        EMAIL: HGRIFFIN@GUNSTER.COM

                            RAYMOND V. MILLER, ESQ.
                         GUNSTER YOAKLEY & STEWART
                             BRICKELL WORLD PLAZA
                        600 BRICKELL AVENUE, SUITE 3500
                               MIAMI, FL 33131-1897
                                 PH: 305-376-6048
                                  FAX: 376-6010
                        EMAIL: RMILLER@GUNSTER.COM

                     BY:___/s/___Natalie Staroschak______________
                           NATALIE STAROSCHAK, ESQ.




                                     Page 16 of 16
